 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (this "Agreement'') is made as of September 1, 2016 (the
"Effective Date"), between GeneSYS ID, Inc. (the "Company"), doing business at
170 South Green Valley Parkway, Suite 300, Henderson, NV 89012 and Glenn
McGinnis (the "Employee"), residing at 20858 Amanda Oak Ct, Land O Lakes, FL,
34638. The Company and the Employee are sometimes hereinafter referred to
individually as a "Party" and together as "Parties." Capitalized terms used in
this Agreement but not otherwise defined herein shall have the meaning given to
them in Section 12 below.

 

WHEREAS, the Employee has substantial business knowledge, expertise and
experience in the conduct of the business of the Company and the Company desires
to retain the knowledge, expertise and experience of the Employee to assist in
the operations and management of the Company and its Subsidiaries;

 

WHEREAS, Employee acknowledges that the Company and its Subsidiaries expend
substantial resources establishing long term relationships with their Customers
and Employee will from time to time during the course of his employment be
exposed to such Customers and prospective customers and clients;

 

WHEREAS, Employee acknowledges that in connection with his employment Employee
will have access to valuable Confidential Information (as defined in Section 8
below) including, but not limited to, the Company's and its Subsidiaries'
methods of doing business, business plans and trade secrets; and

 

WHEREAS, the Company desires that the Employee not directly or indirectly
compete with the Company or its Subsidiaries for a reasonable period of time
because of the detrimental effect such competition would have on the business of
the Company and its Subsidiaries;

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto, intending to be legally bound, agree as
follows:

 

1.                   Employment. The Company hereby employs the Employee and the
Employee hereby accepts employment, pursuant to the terms and conditions of this
Agreement.

 

2.                   Employment; Term. The Company hereby employs Employee, and
Employee hereby accepts employment with the Company, upon the terms and
conditions set forth in this Agreement for the period beginning on the Effective
Date and terminated as provided in Section 6 hereof (such period being the
"Employment Period").

 

3.                   Position and Duties.

 

(a)                 During the Employment Period, Employee wil1 serve as Vice
President, Product Development for the Company and will have the normal duties,
responsibilities and authority of this office, subject to the power of the CEO
and the Board to expand or limit such duties, responsibilities and authority and
to override Employee's actions.

 

(b)                 During the Employment Period, Employee will report to the
CEO and will devote all of his time, best efforts and attention (except for
permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company and its Subsidiaries and
to the performance of such duties, as aforesaid and as may be assigned to him
from time to time by the Company. Employee will act in the best interest of the
Company and its Subsidiaries and, except as may be specifically permitted by the
CEO and the Board, will not engage in any other business activity. Employee will
perform his duties, responsibilities and function on behalf of the Company and
its Subsidiaries hereunder to the best of his abilities in a diligent,
trustworthy, businesslike and efficient manner. However, nothing in this
Agreement shall bar or impair the Employee from continuing his existing or
future Corporate Board Affiliations providing any affiliation is not deemed a
competitor of Company.

 





 1 



 







4.                   Compensation.

 

(a)                 During the Employment Period, Employee's base salary will be
no less than $150,000 per annum (as adjusted from time to time, the "Base
Salary"). Employee's Base Salary will be paid by the Company in regular
installments in accordance with the Company's general payroll practices and may
be increased in the sole discretion of the Board. Employee understands that
compensation will be accrued until such time as the Company has the resources to
make regular payroll payments of the compensation outlined in this agreement.

 

(b) In addition to the Base Salary, for each complete calendar year during the
Employment Period so long as Employee is employed by the Company on the last day
of such calendar year Employee will be eligible to earn a performance bonus
("Performance Bonus"). Employee's target Performance Bonus for each complete
fiscal year will be equal to ten percent (10%) of his Base Salary for such
fiscal year (the "Target Bonus"). The actual amount of the Performance Bonus
payable to Employee for any fiscal year may be greater than or less than the
Target Bonus for such fiscal year and will be determined by the decision of the
disinterested members of the Board based on the achievement of certain financial
and individual performance goals to be established annually by the Board. Any
Performance Bonus payable pursuant to this Section 3(b) will be payable in a
lump sum at such time as may be determined by the Board, but no later than the
earlier of (i) ten (10) business days after the Company finalizes its audited
financial statements for the applicable year or (ii) 150 days following the end
of such fiscal year.

 

(c) Upon Employee's execution of this Agreement, the Company will immediately
grant to Employee an option to purchase 25,000 shares of the Company's Common
Stock with a vesting and strike price set as follows:

 

(i) 6,250 shares vested immediately with a strike price of $0.001 per share

 

(ii) 6,250 vested on the six month anniversary of this agreement if Employee is
still working for the Company with a strike price of $0.001 per share.

 

(iii) 6,250 shares vested on the first anniversary of this agreement if Employee
is still working for the Company with a strike price of $0.001 per share.

 

(iv) 6,250 shares vested n the second anniversary of this agreement if Employee
is still working for the Company with a strike price of $0.001 per share.

 

(d) The options above shall vest according to the above schedule, and can be
exercised at any time, up to and including 24 months after expiration or
termination of this agreement. The options above shall be delivered to employee
in the form of an option within 14 days of execution of this agreement and
approval by the board of directors.

 

(e)  Upon any merger and/or acquisition transaction involving the Company, or a
Change in Control of the Company, all of the stock options referred to in
Paragraphs 4(c) shall vest automatically and immediately.

 

(f) Employee will have the right, at any time during the course of this
agreement, and up to 6 months after the expiration of the term of this agreement
or any extension thereto, to convert any then unpaid compensation to Company
stock at a price equal to 50% of the lowest trading price of the Common Stock as
reported on the National Quotations Bureau OTCQB exchange which the Company’s
shares are traded or any exchange upon which the Common Stock may be traded in
the future ("Exchange"), for the ten prior trading days including the day upon
which a Notice of Conversion is received by the Company, in the form of
registered securities (S8 shares). Employee shall notify the company in writing
at least 5 business days prior to the end of the month that the Employee elects
to take said compensation in the form of stock. The company must make
arrangements for said stock transfer within 5 business days of the receipt of
the written notification, and said stock must be delivered within 15 days of
receipt of said notice to the Company or the Company shall be deemed in default,
this agreement terminated, and all compensation due shall be automatically
accelerated and all unvested options shall become vested.

 

(g) Employee will be entitled to an annual salary increase of no less than 10%
of the prior year’s annual salary to commence on the first day after each year
anniversary.

 



 2 



 

5. Benefits.

 

In addition to the Base Salary and other compensation provided for in Section 4
above, Employee will be entitled to the following benefits during the Employment
Period:

 

(a)     Employee will be entitled to participate in the Company's health and
welfare benefit programs and vacation and other benefit programs for which other
employees of the Company are generally eligible, subject to any eligibility
requirements of such plans and programs. If the Company does not offer a health
and welfare benefit program, employee will be entitled to reimbursement of
expenses paid by employee for a private health and benefit program up to $350
each calendar month.

 

(b)     The Company will reimburse Employee for all reasonable expenses incurred
by him in the course of performing his duties and responsibilities under this
Agreement which are consistent with the Company's policies in effect from time
to time with respect to travel, entertainment and other business expenses,
subject to the Company's requirements with respect to reporting and
documentation of such expenses. For purposes of Code Section 409A, any
reimbursements otherwise payable to Employee under this Section 4(b) shall be
paid no later than the end of the calendar month following the month in which
related expense was incurred, the amount of expenses reimbursed in one month
shall not effect the amount eligible for reimbursement in any subsequent month,
and Employee's right to reimbursement under this Agreement will not be subject
to liquidation or exchange for another benefit.

 

(c)     The Company shall indemnify and hold harmless the Employee against all
claims arising out of Employee's actions or omissions occurring during
Employee's employment with the Company to the fullest extent provided (A) by the
Company's Certificate of Incorporation and/or Bylaws, and (B) under the Nevada
General Corporation Law, as each may be amended from time to time. The Company
shall maintain a Directors & Officers liability insurance policy ("D&O
Coverage") covering Employee to the same extent as the Company provides such
coverage for its other executive officers and directors. The Company agrees to
make such policy available to Employee within 30 days of the commencement of his
employment. The aforesaid indemnification and hold harmless obligations shall
include any costs or expenses (including attorneys' fees), judgments, fines,
losses, claims, damages or liabilities incurred in connection with any claim,
action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, by reason of the fact that the Employee is or
was a director, officer, employee or agent of the Company or any Subsidiary,
whether asserted or claimed prior to, at or after the date of the Employee's
termination of employment, to the fullest extent permitted under applicable law
and on a basis no less favorable than in existence under the Company's Bylaws
and Certificate of Incorporation in effect as of the Effective Date of this
Agreement. This provision shall survive the Employee's employment and require
the Company to maintain a Directors & Officers liability insurance policy ("D&O
Coverage") on behalf of the Employee, for a period of two (2) years.

 

6.  Termination.

 

(a)     Notwithstanding Section 1 of this Agreement, Employee's employment with
the Company and the Employment Period will end on the earlier of (i) the
Employee's death or mental or physical disability or incapacity, such that he is
unable to fulfill his duties and responsibilities, with or without a reasonable
accommodation (as determined by a physician selected by the Company in its good
faith judgment), (ii) the Employee's resignation or (iii) termination by the
Company at any time with or without Cause (as defined below). Except as
otherwise provided herein, any termination of the Employment Period by the
Company or by the Employee will be effective as specified in a written notice
from the terminating Party to the other Party.

 

(b)     If during the Employment Period the Employee's employment with the
Company is terminated pursuant to Section 6(a)(i) above, or is terminated by the
Company with Cause or if the Employee resigns for any reason other than Good
Reason, then Employee will only be entitled to receive his Base Salary through
the date of termination and payment (at the rate of base salary then in effect)
for any vacation time accrued during the portion of the then-current calendar
year ending with the date of such termination and not used prior to that date
and will not be entitled to any other salary, bonus, severance, compensation or
benefits from the Company or any of its Subsidiaries or affiliates or their
benefit plans, other than vested retirement benefits or insurance continuation
rights expressly required under applicable law (such as the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended ("COBRA").

 



 3 



 

(c)     If (i) Employee's employment with the Company is terminated during the
Employment Period by the Company without Cause or by the Employee with Good
Reason and, in either case, (ii) Employee executes a general release (the
"Release") in favor of the Company, their Subsidiaries and their affiliates in
form and substance satisfactory to the Company within 25 days of such
termination and such release becomes effective and is not revoked or rescinded,
(iii) Employee complies with the terms of this Agreement and the Release, and
(iv) Employee has worked for the company for at least one month, Employee will
be entitled to receive as severance his Base Salary for a period equal to the
number of complete months he has worked for the Company, up to a maximum of
twelve (12) months. The severance payments payable to Employee pursuant to this
clause (c) of this Section will be paid over time at the times and in the manner
that his Base Salary is paid pursuant to Section 3 hereof, beginning at the end
of the first complete pay period following the sixtieth (60th) day after such
termination. Notwithstanding the foregoing, if the Company is a "public company"
within the meaning of Internal Revenue Code Section 409A, any amounts payable to
Employee during the first six months and one day following the date of
termination pursuant to this Section 6(c) will be deferred until the date which
is six (6) months and one day following such termination, and if such payments
are required to be so deferred the first payment will be in an amount equal to
the total amount to which Employee would otherwise have been entitled during the
period following the date of termination of employment if deferral had not been
required.

 

(d)     Except as otherwise expressly provided herein, all of Employee' s rights
to salary, bonuses, fringe benefits, severance and other compensation hereunder
or under any policy or program or benefit plans of the Company or any of its
Subsidiaries which might otherwise accrue or become payable on or after the
termination of the Employment Period will cease upon such termination other than
vested retirement benefits or insurance continuation rights expressly required
under applicable law (such as COBRA).

 

(e)     For purposes of this Agreement, "Cause" will mean (i) conviction of a
felony, (ii) repeated and continuous failure to perform lawful duties as
reasonably directed by the Board and only after written notice has been provided
to Employee within 10 days after each such incident of failure, (iii) gross
negligence or willful misconduct with respect to the Company or any of its
Subsidiaries or affiliates or in the performance of Employee's duties hereunder,
(iv) violating any of the terms of the Company's established rules or policies
which, if curable, is not cured to the Board's reasonable satisfaction within
forty-five (45) days after written notice thereof to Employee, (v) any other
material breach of this Agreement or any other agreement between the Employee
and the Company or any of its Subsidiaries which, if curable, is not cured to
the Board's reasonable satisfaction within fifteen (15) days after written
notice thereof to Employee.

 

(f)      For purposes of this Agreement, "Good Reason" will mean (i) Employee is
demoted to a position other than Vice President, Product Development, (ii) any
material breach of this Agreement by the Company, which breach is not cured
within forty-five (45) business days following written notice to the Company of
such breach, or (iii) the Company requiring Employee, without Employee' s prior
consent, to be permanently based at any office located more than ten (10) miles
from the Company's office at which Employee is based as of the date of this
Agreement, excluding travel reasonably required in the performance of Employee's
duties hereunder, (iv) a Change of Control, or (v) the Company's liquidation,
insolvency, assignment for the benefit of creditor(s), or upon the filing of a
petition in bankruptcy provided that in the case of clauses (i), (ii), (iii), or
(iv) an event or circumstance, (v) shall only constitute "Good Reason" during
the ninety (90) day period following the date of such assignment (after which it
shall be deemed waived by Employee if prior thereto Employee has not exercised
his right to resign for "Good Reason"), (vi) shall only constitute "Good Reason"
if Employee gives written notice to the Company of his intent to terminate this
Agreement and the Company fails to remedy the same within forty five (45) days
after such notice.

 



 4 



 

7.  Non-Disparagement.

 

Employee agrees not to disparage or impugn the Company, its subsidiaries,
management employees or any members of its Board. Likewise, the Company, its
subsidiaries, the members of its Board and its management level employees will
not disparage or impugn Employee. Any inquiries regarding Employee will be
forwarded to the CEO or other dis-interested Board member, who will provide a
neutral employment reference for Employee (which includes dates of employment,
the position held, the duties of that position and with Employee's
authorization, compensation information).

 

8.  Confidential Information.

 

(a)     Employee recognizes and acknowledges that the continued success of the
Company and its Subsidiaries depends upon the use and protection of a large body
of confidential and proprietary information and that Employee will have access
to certain Confidential Information of the Company, its Subsidiaries and
affiliates and Persons with which the Company and its Subsidiaries do business,
and that such Confidential Information constitutes valuable, special and unique
property of the Company, its Subsidiaries and affiliates and such other Persons.
"Confidential Information" will be interpreted to include all information of any
sort (whether merely remembered or embodied in a tangible or intangible form)
that is (i) related to the Company's or its Subsidiaries' or affiliates'
(including their predecessors) current or potential business and (ii) not
generally or publicly known. Confidential Information includes, without
limitation, the information and data obtained by Employee while employed by the
Company and its Subsidiaries concerning the business or affairs of the Company
or any of its Subsidiaries or affiliates, including information concerning
acquisition opportunities in or reasonably related to the Company's or its
Subsidiaries' or affiliates' business or industry, the identities of the
current, former or prospective employees, suppliers and customers of the Company
or its Subsidiaries, development, transition and transformation plans,
methodologies and methods of doing business, strategic, marketing and expansion
plans, financial and business plans, financial data, pricing information,
employee lists and telephone numbers, locations of sales representatives, new
and existing customer or supplier programs and services, customer terms,
customer service and integration processes, requirements and costs of providing
service, support and equipment, any or all of which are not generally or
publicly known. The Employee agrees that he will use the Confidential
Information only as necessary and only in connection with the performance of his
duties hereunder. Employee agrees that he will not knowingly disclose to any
unauthorized Person or use for his own or any other purposes (except as
described in the immediately preceding sentence) any Confidential Information
without the prior written consent of the Board, unless and to the extent that
(a) the Confidential Information becomes generally known to and available for
use by the public other than as a result of Employee's acts or omissions or (b)
Employee is ordered by a court of competent jurisdiction to disclose
Confidential Information, provided that Employee must (i) provide prompt written
notice to the Company of any relevant process or pleadings that could lead to
such an order and (ii) cooperate with the Company to contest, object to or limit
such a request and, in any case, when revealing, such Confidential Information
to such court order.

 

(b)     Employee understands that the Company and its Subsidiaries and
affiliates will receive from third parties confidential or proprietary
information ("Third Party Information") subject to a duty on the Company and its
Subsidiaries and affiliates to maintain the confidentiality of such information
and to use it only for certain limited purposes. During the Employment Period
and thereafter, and without in any way limiting the foregoing provisions of this
Section 8, Employee will hold Third Party Information in the strictest
confidence and will not knowingly disclose to anyone (other than personnel and
consultants of the Company or its Subsidiaries and affiliates who need to know
such information in connection with their work for the Company or its
Subsidiaries and affiliates) or use Third Party Information unless expressly
authorized by such third party or by the Board.

  



 5 



 

(c)     Employee will use in the performance of his duties only information
which is (i) generally known and used by persons with training and experience
comparable to Employee's and which is (a) common knowledge in the industry or
(b) is otherwise legally in the public domain, (ii) is otherwise provided or
developed by the Company or any of its Subsidiaries or affiliates or (iii) in
the case of materials, property or information belonging to any former employer
or other person or entity to whom Employee has an obligation of confidentiality,
approved for such use in writing by such former employer or other Person.

 

9. Return of Corporate Property.

Employee acknowledges and agrees that all notes, records, reports, sketches,
plans, unpublished memoranda or other documents, whether in paper, electronic or
other form (and all copies thereof), held by Employee concerning any information
relating to the business of the Company or any of its Subsidiaries, whether
confidential or not, are the property of the Company. Employee will deliver to
the Company at the termination or expiration of the Employment Period, or at any
other time the Company may request, all equipment, files, property, memoranda,
notes, plans, records, reports, printouts and software and other documents and
data (and all electronic, paper or other copies thereof) belonging to the
Company or any of its Subsidiaries which he may then possess or have under his
control.

 

10. Intellectual Property Rights.

 

Employee acknowledges and agrees that all inventions, technology, processes,
innovations, ideas, improvements, developments, methods, designs, analyses,
trademarks, service marks, and other indicia of origin, writings, audiovisual
works, concepts, drawings, reports and all similar, related, or derivative
information or works (whether or not patentable or subject to copyright),
including but not limited to all patents, copyrights, copyright registrations,
trademarks, and trademark registrations in and to any of the foregoing, along
with the right to practice, employ, exploit, use, develop, reproduce, copy,
distribute copies, publish, license, or create works derivative of any of the
foregoing, and the right to choose not to do or permit any of the aforementioned
actions, which relate to the Company's or any of its Subsidiaries' or
affiliates' actual or anticipated business, research and development or existing
or future products or services specifically as it relates to the integration of
biometric technology into products and systems for both consumer and
professional use and which are conceived, developed or made by Employee during
his employment by the Company and its Subsidiaries or any of their predecessors
(collectively, the "Work Product") belong to the Company or such Subsidiary. All
Work Product created by Employee during his employment with the Company or any
of its predecessors will be considered "work made for hire," and as such, the
Company is the sole owner of all rights, title, and interests therein. All other
rights to any new Work Product and all rights to any existing Work Product,
including but not limited to all of Employee's rights to any copyrights or
copyright registrations related thereto, are conveyed, assigned and transferred
to the Company pursuant to this Agreement. Employee will promptly disclose and
deliver such Work Product to the Company and, at the Company's expense, perform
all actions reasonably requested by the Company (whether during or after the
Employment Period) to establish, confirm and protect such ownership (including,
without limitation, the execution of assignments, copyright registrations,
consents, licenses, powers of attorney and other instruments).

 

11. Employee's Representations.

 

Employee hereby represents and warrants to the Company that (i) he has entered
into this Agreement of his own free will for no consideration other than as
referred to herein, (ii) the execution, delivery and performance of this
Agreement by Employee does not and will not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Employee is a party or by which Employee is bound, (iii)
Employee is not a party to or bound by any employment, non-competition,
confidentiality or other similar agreement with any other Person and (iv) upon
the execution and delivery of this Agreement by the Company, this Agreement will
be the valid and binding obligation of Employee, enforceable in accordance with
its terms. Employee hereby acknowledges and represents that Employee has had the
opportunity to consult with independent legal counsel regarding Employee's
rights and obligations under this Agreement and that Employee fully understands
the terms and conditions contained herein.

 



 6 



 

12. Definitions.

 

"Board" means the Board of Directors of the Company.

 

"Business" means the business (whether conducted or to be conducted in the
future) of (a) developing, providing, marketing and selling medicine safes with
fingerprint technology, and (b) providing any other products or services which
the Company or any of its Subsidiaries provide during the Employment Period.

 

"Change of Control" means the occurrence of any of the following events, whether
in one or a series of related transactions: (a) the acquisition of at least
fifty percent (50%) of the then outstanding shares of common stock of GeneSYS
ID, Inc. by any Person or entity, (b) the acquisition of all or substantially
all of the assets of GeneSYS ID, Inc., or (c) any merger or consolidation of
GeneSYS ID, Inc., provided that the events described in clause (b) or (c) of
this definition will not be deemed a Change of Control if more than fifty
percent (50%) of the then outstanding shares of common stock of the acquiring
entity or surviving entity (in the case of a merger) are owned by Persons who,
immediately prior to such event, owned more than fifty percent (50%) of the then
outstanding shares of common stock of GeneSYS ID, Inc., as the case may be. In
determining whether the fifty percent (50%) threshold discussed above has been
met, shares which are subject to voting control by a Person or Persons acting
under a voting agreement (but not a revocable proxy) will be counted, even
though such shares may not be owned by such Person.

 

"Customer" means any Person who: (a) purchased products or services from the
Company or any Subsidiary during the two years prior to the date of termination
of Employee's employment.

 

"Person" means any natural person, corporation, general partnership, limited
partnership, limited liability company or partnership, proprietorship, other
business organization, trust, union, association or governmental or regulatory
entities, department, agency or authority.

 

"Subsidiaries" means any corporation, limited liability company or other entity
of which the securities or other ownership interests having the voting power to
elect a majority of the board of directors or other governing body are, at the
time of determination, owned by the Company or any corporation or other entity
of which the Company or one of its Subsidiaries serves as the managing member or
in a similar capacity, in each case either directly or through one or more
Subsidiaries, the names and addresses of which will be provided to the Employee
upon execution of this Agreement .

 

13. Survival.

 

Sections 7, 8, 9 and 10 will survive and continue in full force in accordance
with their terms notwithstanding the termination of the Employment Period.

 

14. Notices.

 

Any notice provided for in this Agreement will be in writing and will be either
personally delivered, sent by reputable overnight courier service, sent by
facsimile (with hard copy to follow by regular mail) or mailed by first class
mail, return receipt requested, to the recipient at the address below indicated:

 

Notices to the Employee:

 

Glenn McGinnis

20858 Amanda Oak Ct

Land O Lakes, FL, 34638

Email: Glenn@mytouchid.com

 

Notices to the Company:

 

GeneSYS ID, Inc.

170 South Green Valley Parkway, Suite 300

Henderson, NV 89012

Lorraine@genesysid.com

 

or such other address or to the attention of such other person as the recipient
Party will have specified by prior written notice to the sending Party. Any
notice under this Agreement will be deemed to have been given when so delivered,
sent or mailed.

 



 7 



 

15. Severability.

 

Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable Jaw, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction ,such invalidity,
illegality or unenforceability will not affect any other provision or any action
in any other jurisdiction, but this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

16. Complete Agreement.

 

This Agreement embodies the complete agreement and understanding among the
Parties and supersedes and preempts any prior understandings, agreements or
representations by or among the Parties, written or oral, which may have related
to the subject matter hereof in any way.

 

17. Counterparts.

 

This Agreement may be executed in separate counterparts (including by facsimile
and electronic signature pages), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 

18. No Strict Construction.

 

The parties hereto jointly participated in the negotiation and drafting of this
Agreement. The language used in this Agreement will be deemed to be the language
chosen by the parties hereto to express their collective mutual intent, this
Agreement will be construed as if drafted jointly by the parties hereto, and no
rule of strict construction will be applied against any Person.

 

19. Successors and Assigns.

 

This Agreement is intended to bind and inure to the benefit of and be
enforceable by Employee, the Company and their respective heirs, successors and
assigns. Employee may not assign his rights or delegate his duties or
obligations hereunder without the prior written consent of the Company. The
Company may assign its rights and obligations hereunder (including without
limitation its rights under Section IO), without the consent of, or notice to,
the Employee, to any of the Company's affiliates or any Subsidiary of the
Company. In the event of a Change of Control, the Company will assign this
Agreement to the Person that acquires the Company and retains the Employee, in
which case all references to the Company will refer to such assignee.

 

20. Choice of Law; Exclusive Venue.

 

THIS AGREEMENT, AND ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT, WILL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEVADA,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR
PROVISIONS {WHETHER OF THE STATE OF NEVADA OR ANY OTHER JURISDICTION) THAT WOULD
CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
DELAWARE. THE PARTIES AGREE THAT ALL DISPUTES, LEGAL ACTIONS, SUITS AND
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT MUST BE BROUGHT
EXCLUSIVELY IN A FEDERAL DISTRICT COURT LOCATED IN LAS VEGAS, NEVADA OR THE
SUPERIOR COURT LOCATED IN LAS VEGAS, NEVADA(COLLECTIVELY THE "DESIGNATED
COURTS"). EACH PARTY HEREBY CONSENTS AND SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE DESIGNATED COURTS. NO LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT MAY BE BROUGHT IN ANY OTHER FORUM. EACH PARTY HEREBY IRREVOCABLY
WAIVES ALL CLAIMS OF IMMUNITY FROM JURISDICTION AND ANY OBJECTION WHICH SUCH
PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING IN ANY DESIGNATED COURT, INCLUDING ANY RIGHT TO OBJECT ON THE BASIS
THAT ANY DISPUTE, ACTION, SUIT OR PROCEEDING BROUGHT IN THE DESIGNATED COURTS
HAS BEEN BROUGHT IN AN IMPROPER OR INCONVENIENT FORUM OR VENUE. EACH OF THE
PARTIES ALSO AGREES THAT DELIVERY OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT TO
A PARTY HEREOF IN COMPLIANCE WITH SECTION 13 OF THIS AGREEMENT SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING IN A DESIGNATED
COURT WITH RESPECT TO ANY MATTERS TO WHICH THE PARTIES HAVE SUBMITTED TO
JURISDICTION AS SET FORTH ABOVE.

 



 8 



 

21. Mutual Waiver of Jury Trial.

 

THE PARTIES EACH WAIVE THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR ANY AFFILIATE OF ANY OTHER SUCH PARTY, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. THE PARTIES EACH AGREE
THAT ANY SUCH CLAIM OR CAUSE OF ACTION WILL BE TRIED BY A JUDGE WITHOUT A JURY.
WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION
, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION
HEREOF. THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

22. Business Days.

 

If any time period for giving notice or taking action hereunder expires on a day
which is a Saturday, Sunday or legal holiday in the state in which the Company's
chief-executive office is located, the time period shall automatically be
extended to the business day immediately following such Saturday, Sunday or
legal holiday.

 

23. Withholding.

 

The Company and its Subsidiaries will be entitled to deduct or withhold from any
amounts owing to Employee any federal, state, local or foreign withholding
taxes, excise tax, or employment taxes ("Taxes") imposed with respect to
Employee' s compensation or other payments from the Company or any of its
Subsidiaries or Employee' s ownership interest in the Company or any of its
Subsidiaries or its parent (including, without limitation, wages, bonuses,
dividends, the receipt or exercise of equity options and/or the receipt or
vesting of restricted equity).

 

24. Assistance in Proceedings.

 

During the Employment Period and for twelve (12) months thereafter, Employee
will reasonably cooperate with the Company and its Subsidiaries in any internal
investigation or administrative, regulatory or judicial proceeding as reasonably
requested by the Company (including, without limitation, Employee being
available to the Company and its Subsidiaries upon reasonable notice for
interviews and factual investigations, appearing at the Company's request to
give testimony without requiring service of a subpoena or other legal process,
volunteering to the Company and its Subsidiaries all pertinent information and
turning over to the Company and its Subsidiaries all relevant documents which
are or may come into Employee' s possession, all at times and on schedules that
are reasonably consistent with Employee's other permitted activities and
commitments). In the event the Company requires Employee's cooperation in
accordance with this Section 24, the Company will pay Employee a reasonable per
diem as determined by the Board and reimburse Employee for reasonable expenses
incurred in connection therewith (including lodging and meals, upon submission
of receipts).

 

25. Amendment and Waiver.

 

The provisions of this Agreement may be amended or waived only with the prior
written consent of the Company and Employee, and no course of conduct or course
of dealing or failure or delay by any Party hereto in enforcing or exercising
any of the provisions of this Agreement will affect the validity, binding effect
or enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

 



 9 



 

26. 409A.

 

It is intended that any amounts payable under this Agreement shall comply with
the provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code"), and this Agreement shall be construed and interpreted consistent
with that intent. Employee and the Company agree to agree to make such
reasonable amendments to this Agreement as may be necessary to avoid the
imposition of penalties and additional taxes on Employee under Code Section 409A
of the Code. For purposes of Code Section 409A, (i) references herein to the
Employee's ''termination of employment" or like references shall refer to the
Employee's "separation from service" with the Company within the meaning of
Section 409A of the Code and the Treasury Regulations thereunder and (ii) each
amount payable under this Agreement as a result of the separation of the
Employee's service shall constitute a "separate payment within the meaning of
Treasury Regulation §l.409A- 2(b)(2)(iii),and each such payment shall at all
times be considered a separate and distinct payment for all purposes of Code
Section 409A. Employee acknowledges and agrees that notwithstanding this Section
26 or any other provision of this Agreement, the Company is not providing any
tax advice with respect to Code Section 409A or otherwise and is not making any
guarantees or other assurances of any kind to Employee with respect to the tax
consequences or treatment of any amounts paid or payable to Employee hereunder.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Employment Agreement
as of the date first written above.

 

 

For the Employee

 

/s/ Glenn McGinnis

 Glenn McGinnis

 

 

 

For GeneSYS ID, Inc.



 





/s/ Lorraine Yarde

Lorraine Yarde



 10 

